 1                                                                         Honorable Brian D. Lynch
 2                                                                   Hearing Date: February 26, 2020
                                                                             Hearing Time: 9:00 a.m.
 3                                                                  Response Date: February 19, 2020
                                                                                           Chapter 7
 4
                                                                                   Location: Tacoma
 5
                               UNITED STATES BANKRUPTCY COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7
 8    In re:                                            No. 15-41230

 9    SANDRA ESTEP,                                     FIRST AND FINAL APPLICATION FOR
                                                        COMPENSATION OF ACCOUNTANT
10
                                     Debtor.
11
12             COMES NOW Cheryl Wesler and Tibble & Wesler CPA PC, dba Trustee Resource
13
     Group, and makes application for compensation as follows:
14
15             1.    On October 9, 2019, Cheryl Wesler and Tibble & Wesler CPA PC, dba Trustee

16   Resource Group, was appointed by Order of this Court as Accountants for the Trustee, Kathryn
17
     A. Ellis, for the purpose of preparing income tax returns and assisting the Trustee in accounting
18
     matters necessary for the administration of the estate.
19
20             2.    Cheryl Wesler and Tibble & Wesler CPA PC obtained a Form 2 and account for

21   the transactions of the Trustee. Cheryl Wesler and Tibble & Wesler CPA PC prepared a fiscal
22
     year tax return for the period November 1, 2018 through October 31, 2019. It was a first and
23
     final return. No tax was due with the return.
24
25             3.    Cheryl Wesler and Tibble & Wesler CPA PC has filed the tax return with the
26   Internal Revenue Service and requested a prompt determination of tax liability from the IRS
27
     Insolvency Operation in Philadelphia, PA.
28
               4.    Cheryl Wesler and Tibble & Wesler CPA PC has incurred 4.41 hours through
                                                                              KATHRYN A. ELLIS PLLC
                                                                                      5506 6th Ave S
                                                                                         Suite 207
     FIRST AND FINAL APPLICATION FOR                                                Seattle, WA 98108
     COMPENSATION OF ACCOUNTANT - 1                                                  (206) 682-5002
 1   today’s date. Cheryl Wesler and Tibble & Wesler CPA PC are requesting fees in the amount of
 2
     $800.75 and costs in the amount of $126.23, for a total of $926.98. Attached hereto as Exhibit 1
 3
     is a Statement of Services Rendered showing the names and rates of the people involved in this
 4
 5   case.
 6             5.         Cheryl Wesler and Tibble & Wesler CPA PC are satisfied that the services we
 7
     have provided have been beneficial to the estate. Cheryl Wesler and Tibble & Wesler CPA PC
 8
 9   have no agreement or understanding with any other person or entity for the division or sharing of

10   the compensation to be received in this case.
11             WHEREFORE, Cheryl Wesler and Tibble & Wesler CPA PC request that the Court enter
12
     an order approving final compensation be paid to Tibble & Wesler CPA PC in the amount of
13
14   $926.98.

15             DATED this 6th day of January, 2020.
16
17                                                                              By: /s/ Cheryl Wesler
                                                                                Cheryl Wesler
18
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Estep\Wesler_Fee_app.wpd
19
20
21
22
23
24
25
26
27
28


                                                                                                   KATHRYN A. ELLIS PLLC
                                                                                                          5506 6th Ave S
                                                                                                             Suite 207
     FIRST AND FINAL APPLICATION FOR                                                                    Seattle, WA 98108
     COMPENSATION OF ACCOUNTANT - 2                                                                      (206) 682-5002
